Exhibit 10.6

AR CAPITAL ACQUISITION CORP.

405 Park Avenue – 2nd Floor

New York, NY 10022

October 1, 2014

 

AR Capital, LLC

405 Park Avenue

New York, New York 10022

 

Re: Agreement Regarding Compensation Reimbursement

 

Gentlemen:

 

This letter agreement by and between AR Capital Acquisition Corp. (the
“Company”) and AR Capital, LLC, dated as of the date hereof, will confirm our
agreement that, commencing on the date the securities of the Company are first
listed on the NASDAQ Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the Securities and
Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

(i) the Company shall reimburse AR Capital, LLC for a portion of the
compensation paid to its personnel, including certain of the Company’s officers,
who work on the Company’s behalf, in an amount not to exceed $15,000 per month
on the Listing Date and continuing monthly thereafter until the Termination
Date; and

 

(ii) AR Capital, LLC hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public stockholders of the Company
and into which substantially all of the proceeds of the Company’s initial public
offering will be deposited (the “Trust Account”), and hereby irrevocably waives
any Claim it may have in the future as a result of, or arising out of, this
letter agreement, which Claim would reduce, encumber or otherwise adversely
affect the Trust Account or any monies or other assets in the Trust Account, and
further agrees not to seek recourse, reimbursement, payment or satisfaction of
any Claim against the Trust Account or any monies or other assets in the Trust
Account for any reason whatsoever.

  

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

 

 

 

 

  Very truly yours,       AR CAPITAL ACQUISITION CORP.       By: /s/ William M.
Kahane     Name: William M. Kahane     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       AR CAPITAL, LLC       By: /s/ Nicholas S.
Schorsch   Name: Nicholas S. Schorsch   Title: Manager  

 

[Signature Page to Agreement REGARDING COMPENSATION REIMBURSEMENT]

 



 

